This action is brought by the plaintiffs to recover the proceeds of a quantity of wool consigned by them to the defendants for sale on commission.
The defendants allege, as a defense, that the wool belonged to Benjamin A. Sweet, having been purchased for him by Marcel W. Sherwood with the money of Sweet, and as his agent, and that the plaintiffs had notice of these facts before the wool was delivered to them.
It appeared in evidence, that before the commencement of this action Sweet brought his action in the Supreme Court against Sherwood, to recover the money placed in his hands, as the agent of Sweet, for the purchase of wool.
It further appeared that Sherwood had been taken in execution against his body, and, at the time of the trial in this *Page 476 
action, was in the actual custody of the sheriff of Saratoga county, by virtue of such execution.
The defendants offered evidence to prove the superior title of Sweet to the proceeds of the wool, on the ground that it had been purchased with his money by his agent, and that the plaintiffs knew these facts before the wool was delivered to them. These are substantially the facts alleged in the second and third defenses set up in the answer, the truth of which the defendants offered to prove.
The Supreme Court rejected the evidence, for the reason that the recovery against Sherwood for the money advanced, and the charging him in execution, was a satisfaction of the demand of Sweet, and precluded any recovery of the wool or its proceeds.
The bank had judgment at the trial, which was affirmed by the General Term on appeal.
The defendants were the factors of the plaintiff for the sale of this wool, and no attempt having been made on the part of Sweet to vindicate or assert his claim as against either party to this action, the defendants appear to be mere volunteers in setting up the claims of a third party with whom they have no relations in respect to the subject of the action.
It is quite clear that if Sweet could not, in an action by him against the bank, introduce the evidence proposed, that it would be immaterial in the present case.
The complaint in the action of Sweet against Sherwood alleges that Sweet furnished Sherwood money to purchase wool for him; that Sherwood purchased it in his own name, and sold it to other parties; that Sherwood has refused to deliver the wool to Sweet, or to render an account, or to return the money; that Sweet has demanded the money, and also an account, and has demanded the wool, but has been unable to obtain either. Judgment is then demanded for the amount of money in Sherwood's hands, with interest and costs.
These allegations constitute a complaint to recover for money received by Sherwood from Sweet in a fiduciary capacity. *Page 477 
The cause of action is one for which Sherwood was liable to be arrested and imprisoned, under the provisions of section 179 of the Code. There is nothing from the allegations of the complaint to show that the Bank of Beloit and Sherwood were joint trespassers.
It is simply an action to recover from Sherwood money received, with such further averments in the complaint as are necessary to establish a cause of action which will subject the defendant, Sherwood, to an imprisonment upon execution against his body.
Nor was there any claim of title to the wool in the complaint of Sweet.
Upon the facts stated in the answer of these defendants in this action, Sweet had an election of remedies. But by the recovery of the judgment in the action against Sherwood, Sweet affirmed the title to the wool in the parties to whom Sherwood had sold it. An action against the purchasers from Sherwood to recover the wool, would be inconsistent with the former action of Sweet against Sherwood. The one was a claim for money advanced; the other for the article in which the money was actually invested.
Sweet had his election to bring his action against Sherwood for the wool purchased by him with the money of Sweet, or for the money advanced, disregarding the claim for the wool. He chose the latter, and cannot, after a recovery for the money, maintain an action for the wool. (Morris v. Rexford, 18 N.Y., 552, 557, and cases there cited.) The same may be said of an action against the bank or these defendants for the proceeds of the wool.
The evidence offered could not prevail as a defense against the operation of the judgment which had been recovered by Sweet for his money.
There is also another reason for the exclusion of the evidence offered by the defendants. The imprisonment of Sherwood on final process, while it continued, operated as a satisfaction of the demand of Sweet, and a bar to any action by him against the bank, or against these defendants, for the wool or its proceeds. And this would be true even if the *Page 478 
action against Sherwood had been for the recovery of the wool, or its value as upon a conversion by him. (Chapman v. Hatt, 11 Wend., 41; Cooper v. Bigelow, 1 Cow., 56; Osterhout v.Roberts, 8 id., 43; Sunderland v. Loder, 5 Wend., 58.) The evidence was of no avail to the defendants, and was properly excluded.
No objection was taken to the proof of the imprisonment, as a fact occurring after the present action was brought, and none was urged at the argument. It is not, therefore, necessary to further advert to that fact.
The evidence offered might well have been excluded, upon the ground that the defendants ought not to be heard to dispute the title of their consignors, where the third party has taken no action to assert his right, if any he has, to the money in their hands. Sweet had served upon defendants a notice merely that he claimed the money. He had not commenced any action, and it does not appear that he ever would have done so.
The defendants could have interposed the rights of these plaintiffs as a defense to an action by Sweet with some grace, but the present defense comes in very badly as against their immediate consignor.
A notice to Sweet that they had the money, and must pay it to their consignor unless he impleaded them by a reasonable day to be named, would have afforded the defendants a sufficient defense to any claim that Sweet could bring, if he neglected to bring his action immediately.
The defenses are insufficiently pleaded. The offer was to prove the second and third defenses; and if these were insufficient to constitute a defense, the offer was properly rejected.
The averment to subject the plaintiffs to the supposed equity in favor of Sweet is, that they had notice that the wool was purchased by the agent with the money of Sweet before thedelivery of the wool to them.
These facts are not sufficient to enjoin the plaintiffs from receiving the money in the hands of the defendants from the sale of the wool, even if Sweet had commenced an action *Page 479 
therefor against them. Much less does it authorize a factor to resist the payment of the money received for his consignor. The averment should have been that the plaintiffs had not paid anything for the wool, or that, if they had in fact paid for it, they knew, before payment, of the rights of Mr. Sweet. Knowledge before delivery, only, might have been too late to save the payment of the price, which often precedes the delivery.
The judgment should be affirmed with costs.
All the judges concurring,
Judgment affirmed. *Page 480